CHOATE, District Judge.
Motion to confirm composition. I do not feel at liberty to reverse the decision of the great majority of the creditors in this case — that the composition is for the best interests of creditors— on any of the grounds urged by the learned counsel for the opposing creditors. The fifth resolution is objected to, which provides that upon the delivery of the composition notes all the property of the debtors which is or has been in the hands of the voluntary as-signee of the debtors shall be delivered to the bankrupts, and the said assignee discharged from all responsibility under his office as assignee. This resolution is wholly nugatory so far as it purports to affect the responsibility of the voluntary assignee, or the rights of creditors under the trusts of that assignment, by the proceedings in this court otherwise than as the confirmation of *1136the composition, and the release of the claims of creditors by payment of the composition may necessarily affect them. But this resolution is not a substantive part of the proposal of composition which the creditors have accepted, and the confirmation of the resolutions does not give the assent of this court to what the fifth resolution vainly attempts to affect. So the sixth resolution, which provides that any time after the delivery of the notes the proceedings in bankruptcy may be discontinued, does not, if the resolutions are confirmed, bind the court to allow such discontinuance, unless, when the same is applied for, sufficient grounds there--, for shall be shown to exist. Composition ¡ confirmed.